Citation Nr: 0002682	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In October 1998, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the Remand 
directives have been met.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connected hemorrhoids are manifested by 
irritation of hemorrhoids, anal fissures, and complaints of 
bloody stools.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
hemorrhoids.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.114, 
Diagnostic Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected hemorrhoids and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).  

In a September 1980 rating action, the RO granted service 
connection for hemorrhoids.  A noncompensable evaluation was 
assigned which became effective in May 1980.  

The record is silent for clinical findings or symptoms 
pertaining to hemorrhoids from 1982 to 1996.  A private 
sigmoidoscopy dated in November 1996 revealed minimally 
inflamed internal hemorrhoids.  

In January 1997, the veteran filed a claim for an increased 
rating for hemorrhoids.  

At a VA compensation and pension examination dated in August 
1997, the veteran related a history of positive bleeding, 
positive rectal itching, and positive pain in the anal area 
on a daily basis.  The veteran denied having problems with 
constipation.  No weight changes were noted within the past 
year.  The veteran's weight at the time of the examination 
was 205 pounds.  The veteran denied a history of anemia 
secondary to hemorrhoids.  On physical examination, bowel 
sounds were positive times four.  The abdomen was soft and 
nontender to palpation.  There was no organomegaly and no 
external hemorrhoids.  The veteran exhibited positive 
tenderness with digital examination.  No stool was obtained, 
and no bright red bleeding was noted.  The diagnoses included 
history of recurrent external hemorrhoids (not present with 
the examination), history of internal hemorrhoids, history of 
rectal bleeding, bright red in nature, and history of rectal 
pruritus and pain.  

Private medical records dated in 1998 provide clinical 
findings pertaining to the service-connected hemorrhoids.  
When examined in April 1998, the veteran denied experiencing 
any change in stool habits, blood in the stool, or black 
tarry stools.  Findings were negative for rectal mass, and 
the stool was not guaiac.  A May 1998 entry provides that the 
issues of primary concern were normocytic anemia and stools 
that had been guaiac positive.  The diagnoses included anemia 
of unclear etiology.  In August 1998, the veteran complained 
of fatigue.  Blood work demonstrated an elevated white count 
with mild anemia.  A colon examination showed one adenoma 
polyp and some extensive hemorrhoids.  The assessment 
included neurophyllia anemia.  The examiner noted that the 
hemorrhoids could be contributing to a little of the anemia.  

When examined by VA in February 1999, the veteran related a 
history of bleeding and pain.  He indicated that the pain 
lasted up to 15 minutes following a bowel movement.  There 
was no history of fecal leakage or involuntary bowel 
movements.  The veteran noted bleeding with every bowel 
movement.  At the time of the examination, the veteran was 
not being treated.  On physical examination, there was no 
colotomy and no evidence of fecal leakage.  The lumen of the 
rectum and anus measured as 1.5 centimeters.  There were no 
signs of anemia.  The veteran did not demonstrate any 
conjunctival pallor.  There was a fissure at the 6 o'clock 
position.  Internal hemorrhoids at approximately the 5 and 9 
o'clock positions were noted.  There was no irrigation of the 
hemorrhoids.  No active bleeding was noted.  There were no 
other palpable masses, and there was no stool present for 
guaiacing.  A complete blood count was normal and a stool for 
occult blood was negative.  The diagnoses were hemorrhoids 
and anal fissure.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7336.  Under that code, a 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
is assigned for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A noncompensable evaluation is 
assigned for mild or moderate hemorrhoids.

The veteran contends, in essence, that the symptoms 
associated with his service-connected hemorrhoids are more 
disabling than currently evaluated.  Although the veteran has 
consistently reported a history of bloody stools, there is no 
medical evidence of excessive bleeding.  The Board recognizes 
that an examiner in 1998 felt that the veteran was anemic and 
that his service-connected hemorrhoid disability could be a 
contributing factor to the anemia.  The Board notes that the 
examiner did not draw a definite link between anemia and the 
hemorrhoids.  Moreover, the 1999 findings of a normal 
complete blood count and a lack of signs of anemia refute the 
1998 findings.  The veteran has been diagnosed as having anal 
fissures; however, it is questionable as to the extent of 
bleeding that the veteran experiences.  According the veteran 
the benefit of doubt, the Board finds that the assignment of 
a 20 percent disability evaluation is warranted in this 
matter.  38 U.S.C.A. § 5107(b); see 38 C.F.R. § 3.102.  The 
Board notes that the veteran has been awarded the maximum 
evaluation provided under DC 7336.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his hemorrhoids have 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned 20 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 20 percent evaluation for hemorrhoids is granted, subject 
to the criteria applicable to the payment of monetary 
benefits  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

